                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

JON HAMILTON, et al.,                          §
     Plaintiff,                                §
                                               §
v.                                             §
                                               §
ENERSAFE, INC. f/k/a ENERSAFE LLC,             §
et al.,                                        §
        Defendants,                            §

ALFREDO WISE, et al.,                          §          Civil Action No. 5:15-CV-965-DAE
     Plaintiff,                                §
                                               §
v.                                             §
                                               §
EOG RESOURCES, INC. (f/k/a ENRON               §
OIL AND GAS COMPANY), et al.,                  §
      Defendants,                              §

BRANDON CHAUMONT,                              §
     Plaintiff,                                §
                                               §
v.                                             §
                                               §
EOG RESOURCES, INC. (f/k/a ENRON               §
OIL AND GAS COMPANY), et al.,                  §
      Defendants,                              §


                                           ORDER

       Before the Court in the above-styled consolidated cases is Defendants Gryphon Oil Field

Services, Michael Chad Cunningham, Jason Anderson, and Ryan McMillan’s Opposed

Emergency Motion to Amend the Scheduling Order and Extend the Discovery Deadline [#194].

The motion was referred to the undersigned for disposition on May 23, 2019, and the Court held

a telephonic hearing on the motion on May 24, 2019. For the reasons stated at the hearing,

       IT IS HEREBY ORDERED that Defendants Gryphon Oil Field Services, Michael Chad

Cunningham, Jason Anderson, and Ryan McMillan’s Opposed Emergency Motion to Amend the




                                               1
Scheduling Order and Extend the Discovery Deadline [#194] is GRANTED IN PART AND

DENIED IN PART.

       IT IS HEREBY ORDERED that all discovery must be completed in the consolidated

cases on or before July 1, 2019.

       IT IS FURTHER ORDERED that all dispositive motions must be filed in the

consolidated cases on or before July 31, 2019.

       IT IS FURTHER ORDERED that all depositions of named or opt-in Plaintiffs are to

occur in San Antonio, Texas.

       IT IS FURTHER ORDERED that the parties supplement any outstanding discovery

requests to the extent required by the Federal Rules of Civil Procedure.

       IT IS FINALLY ORDERED that the parties confer on a deposition schedule for the

remaining 30 days of discovery as soon as possible and no later than seven days from the date of

this Order.

       In all other respects, the Motion [#194] is DENIED.

       SIGNED this 24th day of May, 2019.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
